Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 1 of 22 Page ID
                                  #:6970




                        EXHIBIT A
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 2 of 22 Page ID
                                  #:6971



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA




DENNIS MACDOUGALL,
RAY SEOW, PRABHANJAN
KAVURI, RICHARD FRICK,
JOSEPH RYAN PARKER AND
BRYAN LENTS, individually
an on behalf of all other
similarly situated,
         Plaintiffs,                             Case No. 8:17-cv-01079-AG

v.
AMERICAN HONDA
MOTOR CO., INC., and
HONDA NORTH AMERICA,
INC.,
            Defendants
                .




     DECLARATION OF STEFAN BOEDEKER IN OPPOSITION TO DEFENDANTS’
                                  MOTION

                 TO STRIKE TESTIMONY OF STEFAN BOEDEKER



                                 July 15, 2019
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 3 of 22 Page ID
                                  #:6972



      1 Introduction
 1.     Since I filed my report in the Honda matter on January 15, 2019 , Defendants filed a rebuttal
        report by Dr. Wilcox on April 15, 2019 (the “Wilcox Report”) and a Motion to Strike on
        June 21, 2019 (the “Motion”), which references Dr. Wilcox’s rebuttal report to incorrectly
        claim among other things that: (1) I lack experience with conjoint analysis and that my
        methodology is the same as that used by other experts who have been excluded by other
        courts, (2) my conjoint survey is improperly designed and executed, and (3) my
        methodology delivers unrealistic results. In this declaration, I correct Honda’s
        misrepresentations about my experience conducting conjoint studies; I also present a detailed
        description of how conjoint analysis works and then address each of Honda’s incorrect
        claims regarding my work in this case.
      2 Misrepresentation of My Experience Conducting Conjoint Studies
 2.     I hold a masters in economics and a masters in statistics, which is the spring board of a long
        and distinguished economic career. I have been at the partner and/or managing director level
        in several economic consulting firms including Price Waterhouse, Navigant Consulting, and
        now the Berkeley Research Group. Prior to this case, I have conducted over 50 conjoint
        studies in the litigation and non-litigation context and I have testified as an economic,
        statistical, and survey expert in depositions and trials in connection with conjoint studies
        more than 20 times.
 3.     Honda falsely claims that I testified in my deposition taken on April 23, 2019 that I conducted
        only three conjoint studies in the past. It is a mischaracterization based on blatantly taking a
        statement from my deposition transcript out of context. I testified that between the time of
        submission of my expert report in this action on January 15, 2019 and my deposition date
        on April 23, 2019, I was deposed in two cases involving conjoint studies and in five other
        cases where I testified as a statistical expert. My CV submitted with the report in January
        2019, however, lists 84 deposition testimonies since 1996 and 44 trial or hearing testimonies
        since 2001.
 4.     Besides the misrepresentation of my deposition testimony, Defendants’ also ignore that in
        my career as an economist and statistician I have conducted well over 100 consumer surveys,
        over 40 of which were conjoint studies in the litigation or non-litigation contexts.
 5.     My conjoint analysis has been approved by courts as a measure that can quantify economic
        losses to consumers to a reasonable degree of economic certainty in multiple litigation cases,
        including:
                    In Re: Dial Complete Marketing and Sales Practice Litig., 320 F.R.D. 326, 329
                    (D.N.H. 2017) (“Boedeker’s proffered means of calculating class wide damages
                    is sufficient to demonstrate that a price premium for the allegedly falsely-claimed
                    feature(s) exists.”) ;
                   Theodore Broomfield, et al. v. Craft Brew Alliance, Inc., No. 5:17-cv-01027-
                    BLF, 2018 WL 4952519, at *26 (N.D. Cal., Sept. 25, 2018) (“The Court finds



 Stefan Boedeker Declaration                        1
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 4 of 22 Page ID
                                  #:6973


                       Plaintiffs’ damages model is sufficient for calculating restitution damages under
                       the consumer-protection laws.”);
                      Manemeit v. Gerber Products Co., No. 15-cv-2995MKBRER, 2019 WL 1434263
                       (E.D.N.Y. Mar. 31, 2019) (“At this initial stage of class certification, Plaintiffs
                       proffered models are sufficient to meet the Comcast test.”);
                      In re MyFord Touch Consumer Litig., 291 F. Supp. 3d 936 (N.D. Cal. 2018);
                       (“The methodologies set forth in Plaintiffs’ expert declarations are sufficiently
                       sound and capable of practicable application to the class without unreasonable
                       difficulty. Thus, claims seeking these damages may be certified.”); and
                      Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth Judicial
                       Circuit, in and for Duval County, Florida, No. 16-2017-CA-004797-XXXX-MA.
                       (“The Court finds that both of Plaintiffs proffered theories are appropriate and
                       reasonable methodologies for calculating class-wide damages.”).
 6.    The following Table 1 lists 29 litigation cases where I was retained as testifying expert, and
       applied conjoint analysis. In none of these cases was my testimony stricken due to a
       successful Daubert motion:
                                        Table 1: Litigation Matters

                                                           Case

                        In re MyFord Touch Consumer Litigation, Whalen, et al. vs. Ford Motor
                   1    Company, United States District Court Northern District of California San
                        Francisco Division, Case No. 13-cv-3072-EMC.
                        In Re Dial Complete Marketing and Sales Practices Litigation, United States
                   2    District Court, District of New Hampshire, Case No. 11-md-2263-SM (MDL
                        Docket No. 2263).
                        The People of the State of California, acting by and through Orange County
                        District Attorney Tony Rackauckas v. General Motors LLC, Superior Court
                   3
                        of the State of California in and for the County of Orange Complex
                        Litigation Division, Case No. 30-2014-00731038-CU-BT-CX.
                        In Re: Motors Liquidation Company, et al., f/k/a General Motors Corp., et
                   4    al., United States Bankruptcy Court Southern District of New York, Case
                        No. 09-50026 (MG).
                        In Re: General Motors LLC Ignition Switch Litigation, United States District
                   5
                        Court Southern District of New York, Case No. 14-MD-2543 (JMF).
                        In Re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales Litigation,
                   6    United States District Court for the Eastern District of Missouri, MDL No.
                        2382, Civil Action No. 4:12-md-2382-HEA.
                        Matthew Townsend, et al. v. Monster Beverage Corporation and Monster
                   7    Energy Company, United States District Court Central District of California,
                        Case No. 5:12-cv-02188 VAP (KKx).




 Stefan Boedeker Expert Report                            2
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 5 of 22 Page ID
                                  #:6974



                                                           Case

                      In Re Seagate Technology LLC Litigation, United States District Court,
                 8    Northern District of California San Jose Division, Case No. 5:16-cv00523-
                      RMW.
                      Thomas Davidson, et al v. Apple Inc., United States District Court Northern
                 9
                      District of California San Jose Division, Case No. 5:16-cv-04942-LHK.
                      Wendy Manemeit, et al. v. Gerber Products Co., The United States District
                 10
                      Court for the Eastern District of New York, No. 2:17-cv00093.
                      Theodore Broomfield, et al., v. Craft Brew Alliance, Inc., et al., United
                 11   Stated District Court, Northern District of California, San Jose Division,
                      Case No. 5:17-cv-01027-BLF.
                      Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth
                 12   Judicial Circuit, in and for Duval County, Florida, Case No. 16-2017-CA-
                      004797-XXXX-MA.
                      Patricia Weeks, et al. v. Google LLC, United States District Court Northern
                 13
                      District of California San Jose Division, Case No. 5:18-cv-00801-NC.
                      Frederick Sharp v. Wolf Appliance, Inc., The United States District court for
                 14   the Eastern District of New York, Civil Action No. 1:18-CV-01723-JS-
                      GRB.
                      Kellie Loeb, et al. v. Champion Petfoods USA Inc. and Champion Petfoods
                 15   LP, United States District Court Eastern District of Wisconsin Milwaukee
                      Division, Case No. 2:18-cv-00484-JPS.
                      Jeff Young v. Cree, Inc., United States District Court Northern District of
                 16
                      California Oakland Division, Case No. 4:17-cv-06252-YGR.
                      In Re: Lumber Liquidators Chinese-Manufactured Flooring Products
                      Marketing, Sales Practices and Products Liability Litigation, The United
                 17
                      States District Court Eastern District Of Virginia Alexandria Division, MDL
                      No. 1:15-md-02627 (AJT/TRJ).
                      In Re: Takata Airbag Product Liability Litigation, United States District
                 18
                      Court Southern District of Florida Miami Division, MDL No. 2599.
                      D&B II Enterprises, LLC d/b/a Bain Accounting/Tax v. Universal Tax
                      Systems, Inc., d/b/a CCH Small Firm Services, a Virginia corporation,
                 19
                      United States District Court Northern District of Illinois Eastern Division,
                      Case No. 12 C 5702.
                      Khristie Reed, Paul Benesch, Rebecca Brandel, Diane Canutt, Ros Canutt,
                      Crystal Lewis, Rene Lucht, Diane Ortman, Debra Porwoll and Kris
                 20
                      Vosburgh v. Dynamic Pet Products and Frick’s Meat Products, Inc., United
                      States District Court Southern District of California, Case No. 3:15-cv-
                      00987-WQH-DHB.
                      Adrian Fox, William McMullen, Jr., and Scott Winkler v. Nissan North
                 21
                      America, Inc., Superior Court of The State of California In and For The
                      County of San Francisco, Civil Case No. CGC-09-490470.
                      Elaine Rice and Alex Kukich v. Electrolux home Products, Inc., United
                 22   States District Court for The Middle District of Pennsylvania, Civil No. 15-
                      cv-00371.




 Stefan Boedeker Expert Report                            3
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 6 of 22 Page ID
                                  #:6975



                                                          Case

                      Angerlia Martin and Chistopher Rhinesmith v. Tradewinds Beverage
                 23   Company, United States District Court Central District of California, Case
                      No. 2:16-cv-09249.
                      Richard Ferrari v. Vitamin Shoppe, Inc., United States District Court For
                 24
                      The District of Massachusetts, Case No. 1:17-cv-10475-GAO.
                      Tim Pozar and Scott Nalick v. Seagate Technology LLC and Does 1-50,
                 25   Superior Court of The State of California For The City and County of San
                      Francisco, Case No. CGC-15-547787.
                      Yan Mei Zheng-Lawson, Yuanteng Pel, and Joanne E. Ferrara v. Toyota
                      Motor Corporation, Toyota Motor North America, Inc., and Toyota Motor
                 26
                      Sales U.S.A., Inc., United States District Court Northern District of
                      California, Case No. 5:17-cv-06591-BLF.
                      Shaya Eidelman v. The Sun Products Corporation and Costco Wholesale
                 27   Corporation, United States District Court for the Southern District of New
                      York, Case No. 7:16-cv-03914-NSR.
                      Kieran O’Hara v. Diageo Beer Company USA & Diageo North America,
                 28   Inc., United States District Court District of Massachusetts, Case No. 1:15-
                      cv-14139-MLW.
                      James Seaman v. Costa Del Mar, Inc., United States District Court For The
                 29   Middle District of Florida Jacksonville Division, Case No.3:19-cv-00373-
                      BJD-JRK


 7.    I have also applied conjoint analysis in the non-litigation context. The following Table 2
       gives selected examples of such studies:
                            Table 2: Selected Non-Litigation Projects

                                                        Project

  1    Software Manufacturer – Determine prices for new product launches and product bundles
  2    Hotel Chain – Conduct frequent traveler program analysis to optimize loyalty and enhance revenue.
       Hotel Chain – Consulting project to merge time share program and individual frequent traveler program to
  3
       develop joint reward program.
       Hotel Chain – Developed customer acquisition models, customer attrition models, and customer retention
  4
       models.
       Banking - Developed customer acquisition models, customer attrition models, and customer retention
  5
       models.
  6    Grocery Store Chain – Perform various studies in the process of introducing a frequent shopper program.
       Grocery Store Chain – Perform various studies in the process of enhancing an existing frequent shopper
  7
       program.
       Grocery Store Chain – Perform various studies to quantify effectiveness of coupon and other sales
  8
       initiatives.
  9    Food Product Company – Perform various studies in branding exercise of instant breakfast products.




 Stefan Boedeker Expert Report                           4
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 7 of 22 Page ID
                                  #:6976



                                                               Project

     10     Food Product Company – Perform various studies to measure price premiums in spice products.
     11     Humanitarian Aid Organization – Perform study to optimize marketing spending to raise donations.
     12     Automotive – Perform study of demand for after-market enhancements.
     13     Banking – Perform studies to develop cross- and upselling strategies.
            Environmental – Assess the willingness to pay among users and non-users of natural resources for
     14
            cleanup costs related to pollution.
            Consumer Products - Perform studies to develop cross- and upselling strategies across different product
     15
            categories.


 8.         Furthermore, my conjoint studies have been frequently cited by courts certifying classes of
            consumers in cases that I have not been involved in. For example, in Hadley v. Kellogg Sales
            Co, Case No. 16-CV-04955-LHK, Aug 17, 2018 the Court makes the following references
            to my conjoint studies:
                     a. “Courts have also found that conjoint analyses can adequately account for supply-
                        side factors. For example, in In re Dial Complete Marketing and Sales Practices
                        Litigation, 320 F.R.D. 326 (D.N.H. 2017), the court approved a proposed conjoint
                        analysis.”
                     b. “[S]ee also In re MyFord Touch Consumer Litig., 291 F.Supp.3d 936, 969–71
                        (N.D. Cal. 2018) (" MyFord Touch II ") (approving a nearly identical proposed
                        conjoint analysis from the same expert and finding that the conjoint analysis
                        adequately accounted for supply side factors "by assuming that the supply—the
                        quantity—was fixed");”
                     c. “Davidson v. Apple, Inc., 2018 WL 2325426, at *22 (N.D. Cal. May 8, 2018)
                        (finding that a proposed conjoint analysis from the same expert adequately
                        "account[ed] for the supply side of the equation" by holding supply (and therefore
                        quantity) constant).”
 9.         Defendants also try to establish a link between my conjoint study and conjoint studies that
            have been excluded in other court cases, claiming: “Courts have excluded similarly-defective
            conjoint studies … Dr. Wilcox testified, he has never seen a conjoint study that actually
            validly reflected supply side considerations.” 1
 10.        This criticism is without merit because my report in this case, besides being an application
            of conjoint analysis, has nothing in common with those other studies quoted in the Motion.
            My approach to compute economic losses as described in my report 2 shows the demand in

 1
          American Honda Motor Co., Inc. and Honda North America, Inc.’s Notice of Motion and Motion to Strike the
          Testimony of Mr. Stefan Boedeker and Memorandum of Law in Support, Dennis MacDougall v. American
          Honda Motor Co., Inc., and Honda North America, Inc. (Jun. 21, 2019) (“Motion”), at 15:14-16.
 2
          See Boedeker Report, Figure 8 at p.17 for the theory; Figure 24, p.60 for the empirically established actual and
          “full disclosure” demand for the product with and without the defect or claim.




 Stefan Boedeker Expert Report                                 5
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 8 of 22 Page ID
                                  #:6977


         the “not disclosed” (buyer is not aware of the defect) and the “full disclosure” world (if the
         buyers knew of the defect) for class Honda Odysseys. My study shows that in the full
         disclosure world consumers would have paid $3,041 less 3 for the product than they actually
         did for the Honda’s with the transmission defect. This study is unique in that economic loss
         in my methodology is derived from the comparison of demand curves for the product with
         and without disclosure of the defect. The demand curves in my approach were computed
         from the conjoint responses over the entire range of the prices in the conjoint study. In other
         studies, economists do not look at this demand curve calculation.
 11.     Courts have accepted my methodology that addresses supply-side considerations. For
         example, Judge Koh in Davidson v. Apple wrote:
                    Apple argues Boedeker based his analysis solely on survey respondents’
                    subjective willingness to pay, or demand, without considering the supply
                    side of the equation. Apple contends that this merely measures consumers’
                    subjective valuation of a defective iPhone, whereas the “[t]he ultimate
                    price of a product is a combination of market demand and market supply.”
                    Apple, Inc. v. Samsung Elecs. Co., 2014 WL 976898, at *2 (N.D. Cal. Mar.
                    6, 2014); see In re NJOY, 120 F. Supp. 3d at 1119 (discussing same issue).
                    Apple’s premise is flawed; Boedeker accounts for the supply side of the
                    equation. Boedeker’s report discusses the role of supply in conjoint
                    analysis at length. Underscoring the point, this section of Boedeker’s
                    report is actually titled “Note on the Consideration of the Supply Side in
                    the Economic Damages Model.”4
 My methodology in this case accounts for supply-side considerations the same way that I did in
 the Apple case.
 12.     Ignoring Judge Koh’s comments regarding an almost identical conjoint study that I have
         considered the supply side appropriately in my conjoint analysis, Defendants incorrectly
         claim “Mr. Boedeker’s analysis is similarly doomed for failure to consider ‘market realities
         and prices’ – i.e., the supply side.”5
     3 How does Conjoint Work?
 13.     In the following I provide a brief description of how conjoint analysis works. After a general
         introduction I describe best practices in choosing attributes and levels and then discuss the
         statistical estimation techniques applied here.




 3
       This is the economic loss amount for the scenario where the occurrence rate of the defect is 8% and the defect
       has not been fixed after 18 months. See Figure 26 in my Report for the economic loss calculations for five other
       scenarios.
 4
       Davidson v. Apple, No. 16-cv-04942-LHK (VKD) (N.D. Cal. Mar. 15, 2019), at 37:6-15.
 5
       Motion, at 15:8-10.




 Stefan Boedeker Expert Report                              6
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 9 of 22 Page ID
                                  #:6978



       3.1 Conjoint Analysis as a Method to Quantify Consumers’ Preferences
 14.     As I described in my report, at pages 19-21, conjoint analysis is widely used in market
         research and is discussed in depth in market research literature. 6 For example, Vithala Rao’s
         book, Applied Conjoint Analysis, provides numerous examples of the widespread use of
         Conjoint Analysis including, but not limited to, several high-profile applications by large
         corporations and large public agencies such as (i) Microsoft for pricing newly released
         software products, (ii) Proctor & Gamble for consumer-goods pricing and new product
         development, (iii) Marriott Corporation for the development of the Courtyard hotel brand,
         and (iv) T-Mobile for developing optimal cellular plans. Conjoint analysis was also integral
         to the development of the EZPass electronic toll collection system by regional transit
         agencies in New York and New Jersey in the 1990s.7
 15.     Bryan Orme, the founder of Sawtooth software for conjoint analysis, estimates that over
         18,000 commercial applications of conjoint analysis take place each year. 8 In Orme’s book,
         ten individuals from corporate research and marketing departments, academics, and
         governmental agencies including among others Bing, General Motors, Lifetime Products,
         Microsoft, Proctor and Gamble, Yale University, University of Michigan, and a branch of
         the Canadian Department of Fisheries and Oceans contributed their experiences in applying
         Conjoint Analysis to answer a diverse range of questions including interaction of product
         attributes, product pricing, new product development, strategic market planning, choice of
         complex medical treatments, pricing of product bundles, and how changes in attributes affect
         prices.9
 16.     In addition to simply reporting the use of conjoint analysis, the contributors to the Orme book
         also praise the success of applying conjoint analysis: “… the vast majority of conjoint
         conclusions have proven correct over time…”10, “In the fall of 2004, McMaster University
         introduced the new Compass Curriculum – an approach to medical education consistent with
         the results of this conjoint experiment.”11, and “[c]onjoint has helped the company to
         maintain growth in mature markets and provide better products at the best possible prices.
         We look forward to expanding our use of conjoint analysis as an effective management-
         information tool.”12




 6
       See, e.g., Rao, V. (2014). Applied Conjoint Analysis. Springer-Verlag, 2014.
 7
       Ibid., Chapters 6.4 and 6.5.
 8
       Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Pricing Research (3rd ed., p. 143).
       Madison: Research Publishers.
 9
       Ibid., Chapter 14.
 10
       Ibid., p. 146.
 11
       Ibid., p. 150.
 12
       Ibid., p. 157.




 Stefan Boedeker Expert Report                              7
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 10 of 22 Page ID
                                  #:6979


 17.     The most frequently used form of conjoint analysis is known as Choice-Based Conjoint
         Analysis (“CBC”).13 CBC survey methods closely mimic real-world purchase processes. 14
         The general idea behind conjoint analysis is that consumers’ preferences for a particular
         product are driven by attributes of the product. Using survey data, conjoint analysis is a set
         of econometric and statistical techniques that have been developed to study consumers’
         decision-making processes, determining trade-offs between products ‘features, and price, as
         well as quantifying consumers’ gains and/or losses of utility when choosing between
         alternatives. By simulating choices between product features and prices , 15 conjoint analysis
         is ideally suited to model the impact of changes in product features on market price.
 18.     The data required for a conjoint analysis are collected where survey participants are shown
         several product profiles with different attributes. The survey participants are consumers for
         the product in this case, Honda Odysseys. After reviewing menus of product attributes,
         including price, survey participants then indicate their preferences for those profiles. The
         product profiles include options for prices for each set of features on the menu.
 19.     After the completion of the survey, I applied advanced statistical models –Mixed Logit
         Models, Hierarchical Bayesian Estimation, and Market Simulations 16 –to the survey data to
         determine consumers’ preferences, how these preferences impact the likelihood to purchase
         a product, and how they impact the prices consumers are willing to pay for different product
         attributes (here, an Odyssey with or without a defective transmission).
 20.     The application of these statistical techniques enable the calculations of the price reduction
         needed to compensate the consumer, if a feature of a product is not present, or the additional
         price customers would pay for the inclusion of a feature. A variety of trade-offs between
         choices can be modeled and the impact of preferences on prices can be quantified. The
         precision, and thus the reliability, of the resulting price estimations depends on the number
         of survey participants. The more respondents that take part in the survey, the more precise
         the resulting predictions are. For this reason, we used a large sample size of 500, which was
         ample to the task.
 21.     Before arriving at an estimate of the price for product feature/attribute that is the target of
         the analysis, conjoint analysis quantifies consumers’ preferences for each attribute by
         computing “part-worths” (i.e. the respondents’ desire for individual attributes). 17 Based on
         the part-worths of each attribute, including the attribute for price, it is then possible to
         quantify how changes in attributes will affect the overall price. In this case, CBC enabled us

 13
       My economic loss methodology utilizes CBC as described in the my report in Section 4.4.
 14
       Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Pricing Research (3rd ed.). Madison:
       Research Publishers.
 15
       Ibid., p. 54; Ibid., at Chapter 14, for examples of actual application in industries; Rao, V. (2014). Applied
       Conjoint Analysis. Springer-Verlag, p. 8.
 16
       See Boedeker Report for a detailed description of these methods and how they were applied to compute
       economic losses.
 17
       Allenby, G. M. & Rossi, P. E. (2006). “Hierarchical Bayes Models,” in Grover, R. & Vriens, M. eds., The
       Handbook of Marketing Research. Thousand Oaks: Sage Publications, Inc.




 Stefan Boedeker Expert Report                             8
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 11 of 22 Page ID
                                  #:6980


         to determine the difference in purchase price that customers would pay for an automobile
         without the “Transmission Defect”18 compared to an identical automobile with the
         Transmission Defect. The steps in the process of moving from consumer survey results to a
         determination about the value consumers place on the Transmission Defect attribute are
         described in more detail below.
       3.2 Choosing Attributes and Levels in Conjoint Analysis
 22.     The choice of attributes and their respective option levels (how expensive, which style, etc.)
         is an important aspect of proper conjoint study design. An attribute is a characteristic of a
         product which then is ascribed different levels of the attribute. There must be at least two
         levels (e.g., an automobile may have power seats or not). Based on Lancaster’s theory of
         utility,19 the utility a consumer derives from a product and, therefore, the price a consumer
         will pay for the product is aggregated from the values for each of the product’s attributes -
         products that are composed of various attributes (an attribute is a feature like Blind Spot
         Warning) and levels (the levels for Blind Spot Warning are Yes – the vehicle has it and No
         – the vehicle doesn’t have it).
 23.     The literature20 recommends that Choice Based Conjoint studies involve six or fewer
         attributes, each comprised of two to five levels, to avoid respondent fatigue when taking the
         survey due to information overload. For instance, whether the Honda has no defect ever or
         various risks level of defect and various lengths of time to repair.
 24.     It is further recommended practice to conduct a pre-test survey to elicit consumers’
         preferences of attributes and their relative importance in the choice of which attributes
         consumer cares about. The results from the pre-test survey will then guide the choice of
         attributes for the conjoint study. I followed this recommendation by first conducting a pre-
         test survey to identify attributes and appropriate participants for the conjoint study. 21 Here, I
         ran the pre-survey with non-Odyssey, non-class Odyssey and class Odyssey owners. The
         pre-survey data showed that Odyssey owners had relatively similar preferences, while non-
         Odyssey owners had statistically different preferences. Thus, I limited the conjoint survey
         to Odyssey owners.
       3.3 Statistical Estimation Techniques were properly Applied in My
           Conjoint Analysis
 25.     The underlying econometric and statistical estimation techniques of the conjoint analysis are
         based on Mixed Logit models and Hierarchical Bayesian Estimation techniques. Both tools

 18
       Expert Report of Stefan Boedeker In Support of Plaintiffs’ Motion for Class Certification, Dennis MacDougall
       v. American Honda Motor Co., Inc., and Honda North America, Inc. (Jan. 15, 2019) (“Boedeker Report”), pp. 2
       - 3.
 19
       Lancaster, Kelvin J. (1966), “A New Approach to Consumer Theory,” Journal of Political Economy 74 (2):
       Pages 132-157.
 20
       Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014, Pages 132-133.
 21
       The pre-test survey conducted in my conjoint study is discussed in detail in Section 4.3, at pp. 32-43 of my
       report.




 Stefan Boedeker Expert Report                            9
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 12 of 22 Page ID
                                  #:6981


         are widely employed in economics and marketing research to analyze preferences over a set
         of choices.22
 26.     Mixed Logit models are based on the idea that each consumer assigns a “utility” (i.e.
         preference) to each choice, and this utility measures the attractiveness of each choice. These
         utility values are correlated with the attributes of the actual choice (for example, a properly
         working transmission in an automobile) and the price associated with that choice. The
         utilities can be correlated with observable characteristics of the consumers making the choice
         (such as their age, income and demographics, as well as product features, and market
         conditions).23
 27.     Once shown a menu of choices of different levels of attributes each with different price
         alternatives, the consumer then chooses the one choice in the menu that yields that
         consumer’s highest utility. Observing consumers’ choices from various choice menus
         enables one to estimate the relative value consumers place on one attribute over another.
         With the inclusion of market price as an attribute, the part-worths of all attributes can be
         expressed as monetary values (for example, the price consumers place on an automobile with
         a properly working transmission compared to an automobile with the Transmission Defect).
 28.     In conducting the conjoint analysis here, I used the Sawtooth software specifically developed
         to perform these calculations for CBC studies. Sawtooth is considered an industry standard
         for calculating conjoint analyses. I input the survey results into Sawtooth and the software
         runs calculations in repeated iterations thousands of times whereby, in each iteration, a price
         estimate is made for each product attribute at each attribute level. This price reflects how
         much a consumer is willing to pay for the specific levels of an attribute---- in this case an
         Odyssey with and without transmission judder.
 29.     These attribute levels can be analyzed to assess how the respondents react at different price
         points to construct demand curves which shows what price consumers will pay at each level.
         24


 30.     A comparison of the demand curve for when the Transmission Defect is not known to the
         consumers versus the demand curve for when the Transmission Defect is known to the
         consumers will reveal if there is a downward shift in the demand curve. In other words,
         because consumers have a lower preference for a vehicle with the Transmission Defect, they
         will pay less for such a defective Odyssey than for an Odyssey without the Transmission
         Defect, when the same number of vehicles are offered for sale. Sawtooth quantifies that
         price difference.


 22
       Underlying the Mixed Logit is a model of random utility. University of California, Berkeley, economics
       professor Daniel McFadden developed the random utility model in the 1970s while working as a consultant on
       the design of the Bay Area Rapid Transit (BART) system in California. This work won McFadden the Nobel
       Prize in 2000. See Varian, H. (2010). Intermediate Microeconomics (8th ed., p. 68) Springer-Verlag.
 23
       See, for example: Rao, V. (2014). Applied Conjoint Analysis. Springer-Verlag, Chapter 4, for a detailed
       discussion of the use of mixed multinomial logit models in choice based conjoint studies.
 24
       Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Pricing Research (3rd ed.). Madison:
       Research Publishers, Chapter 10: Market Simulators for Conjoint Analysis, p. 93.


 Stefan Boedeker Expert Report                             10
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 13 of 22 Page ID
                                  #:6982


 31.     By using the individual part-worths (consumer preference for each attribute) as measure of
         consumer preferences it is possible to determine the price that consumers would pay in order
         for Honda to sell the same number of vehicles had Honda disclosed the Transmission Defect.
         The economic loss is the difference in price that was paid by consumers without knowing
         about the Transmission Defect when they bought the vehicle compared to the price that they
         would have paid, if Honda had disclosed the Transmission Defect.
      4 Defendants Misrepresented Aspects of My Report
       4.1 Defendants’ Misrepresentation That My Conjoint Study is Improperly
           Designed and Executed
           4.1.1 Defendants’ Misrepresentation of the Pre-Test Survey and
                 Attribute Selection
 32.     Defendants claim that the pre-test survey was not properly conducted and that therefore the
         attributes included in the conjoint analysis are not the most important attributes to consumers.
 33.     I designed the pre-test survey to determine which survey population to use for the conjoint
         study. As described above, the pre-test survey showed that the conjoint survey should
         include only Odyssey owners.
 34.     In responding to the Defendants’ claim of an inappropriate pre-test survey, I did exactly what
         Honda suggests, but simply used different nomenclature. First, the pre-test survey was
         designed to experiment with various attributes and survey takers. The pre-test included
         different attributes – such as heated and ventilated front seats, blind spot warning system,
         and fuel injection --– other than the defect attribute later included in the conjoint survey
         itself. The goal was to find attributes that are important to Honda consumers. These
         attributes were designed to distract from the defect, thereby providing a realistic purchasing
         environment that included other attributes. Such attribute selection for a pre-survey does not
         require that they be the most important attributes to consumers (even Dr. Wilcox does not
         cite any evidence to the contrary from his work in “hundreds” of conjoint studies). In fact, it
         is sufficient to have attributes of some importance to consumers that provide an interesting
         and engaging purchasing experience to survey respondents.
 35.     Then, at the beginning of the conjoint survey itself, we looked at the first 100 responses,
         along the lines Honda suggests, to make sure that respondents understood the survey choices.
         My survey gave participants the opportunity to comment on their understanding of the
         conjoint questions and give general comments on the entire survey. Indeed, overall 96% of
         respondents indicated that they understood the survey instructions and questions. 25
 36.     In general, the particular attributes chosen in a CBC study can vary from the pre-test without
         affecting the resulting economic loss estimates. The attributes (aside from the target attribute)
         are intended to prevent “strategic” answers, where the respondent knowingly “aims” her


 25
       See Paragraphs 53 and 54 below for more detail which shows that my Report appropriately addressed the issues
       that Honda misrepresented in its Motion to Strike.


 Stefan Boedeker Expert Report                           11
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 14 of 22 Page ID
                                  #:6983


         response at the price difference due to the disclosure of the Transmission Defect. Strategic
         responses are not sincere, nor do they produce reliable results. For the purpose of this study,
         the other attributes are simply “decoys” to distract the study participants from understanding
         that the survey is really about the Transmission Defect. 26 The inclusion or exclusion of any
         particular “decoy” attribute had no ill effect on the ultimate damages calculated, especially
         since all attributes chosen for the conjoint analysis were within the top 8 most important
         attributes from the pre-test survey.27
 37.     In my CBC conjoint study, I chose attributes such as lane departure warning system and
         leather seats to engage respondents in a meaningful trade-off exercise where they can choose
         among different attributes at varying prices such that respondents’ preferences can be
         determined. Therefore, it was unimportant to use the same attributes in the survey and in the
         pre-test survey. The pre-test survey merely provided a list of possible attributes from which
         to select the attributes from which were chosen the eventual attributes included in the
         conjoint study. The literature on performing conjoint analyses further discusses that
         attributes may include hypothetical choices which are not necessarily available in the
         market.28 Allenby et al. states that the inclusion of certain features of a product “[d]oes not
         mean that we have to include all features of the product, a typical criticism of conjoint
         methods.”29 We are interested only in the change in demand due to the disclosure of the
         defect and this change in demand will not be affected by the value of other attributes.
 38.     Honda also argues that one of my survey attributes (“fuel injection system”) is hypothetical
         and therefore invalid. This is unfounded. As discussed above, the attributes other than
         Transmission Defect are all simply decoys to avoid strategic answers. So it is of no
         importance whether or not a decoy attribute is hypothetical or really available in the market.
 39.     Defendants’ arguments indicate their confusion between the relative importance of attributes
         and the price premium. The importance of other included attributes is minimal because the
         price premium is calculated as the difference of the price for a vehicle without the defect and
         an identical vehicle where the consumers are told at the point of purchase that the vehicle
         has the defect, while all the other attributes are held constant.
 40.     Honda makes much out of the fact that its automobiles come with a warranty and therefore
         erroneously concludes that purchasers don’t expect a defect free automobile just because
         there is a warranty. Honda provides no data or other evidence to support the assertion that its
         customers are indifferent to defects even if these defects may be covered by a warranty. On


 26
       For example, for the use of those “decoy” attributes in a conjoint study, See Orme, B. K., & Heft, M. A. (1999).
       Predicting Actual Sales with CBC: How Capturing Heterogeneity Improves Results. Sawtooth Software
       Research Paper Series.
 27
       See Boedeker Report, page 43. It is further noteworthy that “Automatic Transmission” was the third most
       important attribute in the pre-test survey.
 28
       Ibid., p. 54; Ibid., Chapter 14, for examples of actual application in industries; Rao, V. (2014). Applied Conjoint
       Analysis. Springer-Verlag, p. 8.
 29
       Allenby, G. M., Brazell, J. D., Howell, J. R., & Rossi, P. E. (2014). Economic valuation of product features.
       Quantitative Marketing and Economics, 12(4), pp. 421 - 456.



 Stefan Boedeker Expert Report                               12
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 15 of 22 Page ID
                                  #:6984


         the contrary, the results in my report indicate that consumers react negatively and will pay a
         lower price due to an undisclosed defect.
           4.1.2 Defendants Misrepresent that the Survey Population Does Not
                 Reflect Actual Purchasers of Honda Odysseys
 41.     According to Defendants, Boedeker took no care to ensure that his Conjoint Survey
         respondents accurately reflect the population who actually purchased Class Vehicles (citing
         figures for the percentage of female participants in Boedeker’s sample versus evidence
         concerning the smaller percentage of female Honda Odyssey purchasers). Hence, Mr.
         Boedeker’s sample is not representative of the population of the proposed classes of Honda
         Odyssey purchasers.”30
 42.     Honda’s focus on who signed the purchase contract (man or woman) is not a reliable
         indicator of who was involved in the decision making process to buy an Odyssey. While the
         documents cited by Honda indicate that most individuals who sign a contract to purchase an
         Odyssey are men, there is no evidence that women are not purchase decision makers.
 43.     My report describes that the survey population was selected as individuals who indicated
         that they were involved in the purchase decision process. This survey population reflects all
         potential drivers of the vehicles. In contrast, Dr. Wilcox uses Honda’s data that simply relies
         upon who signed the purchase agreement --- not who is driving the vehicle.
 44.     In reporting shares by gender, Dr. Wilcox omits that Honda’s data lacks gender information
         for a significant portion of purchasers, so the true gender figures are unknown. Hence, the
         true share of females in the data used by Dr. Wilcox could be much higher.
 45.     Honda markets the Honda Odyssey as a “family minivan.”31 Many families include two
         parents and most couples are a man and a woman. That only one person signs the purchase
         or leasing contract does not exclude the spouse from influencing the purchase decision and
         from driving the vehicle. Hence, the difference between the share of women in Honda’s
         analysis and the conjoint survey says more about likely gender roles – the male signing
         purchasing documents but women making the purchase decision – than about the
         representativeness of my Honda Odyssey conjoint study.
 46.     In the tables attached to his report, Dr. Wilcox confuses “confidence” and statistical
         “significance” when he announces that his analysis is significant at the 99% level. Statistical
         significance measures the likelihood that an observed difference (i.e., the gender of
         individuals who signed an Odyssey purchase agreement compared to the gender of the
         individuals who made the decision to purchase) is due to chance. Dr. Wilcox’ statement that
         there is a 99% statistical significance of the observed difference in gender percentages
         between signers of purchase agreements vs. the participants in my study means that there is
         a 99% likelihood that the distinction is irrelevant.



 30
       Motion, pp. 6 - 7.
 31
       Automobiles Honda (n.d.). Retrieved July 8, 2019, from https://automobiles.honda.com/odyssey.


 Stefan Boedeker Expert Report                           13
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 16 of 22 Page ID
                                  #:6985



           4.1.3 Defendants wrongly claim my Analysis Contains Focalism Bias
 47.     Honda argues that the term “Transmission Defect” with seven attribute choices (as opposed
         to two) causes respondents to give inflated weight to the Transmission Defect. First of all,
         no respondent sees all seven defect attributes at once. The defect attributes are randomly
         distributed among 12 different survey choice menus. As to the length of the defect
         description in the instructions, I am not of the view that the length of the instructions are
         significant and Dr. Wilcox has presented no contrary empirical data.
 48.     However, the conjoint survey was “double blind,” i.e. neither the survey vendor nor the
         respondent knew whether a like or dislike for the Transmission Defect was sought. A
         “double blind” survey thereby prevents focalism bias, because participants have no idea what
         answers are sought.
 49.     Honda and Dr. Wilcox ignore that the CBC employed in my report randomly assigned survey
         choices from all possible choice permutations32 with equal likelihood and with uniform
         frequency of each level of each attribute and each pair of attribute/level permutations to each
         study participant. That is, the CBC design utilized in my report follows recommendations
         from the literature for optimally designed CBC studies.33
 50.     In addition, Sawtooth chooses and assigns to each participant a set of survey choices in a
         random, yet balanced, manner to prevent participants from “gaming the system” and thereby
         giving strategic answers. Furthermore, not every study participant sees all levels of all
         attributes in the choice sets that are randomly assigned and no study participant sees all
         possible combinations of choice menus. This design feature further minimizes the risk of
         focalism.
       4.2 Defendants’ Misrepresentations of “Confused” Respondents and
           Survey Instructions
 51.     Defendants quote respondents who might have been confused or critical of the survey but
         Defendants ignore the many individuals who were not confused and who provided positive
         feedback.
 52.     Honda suggests that the survey instructions advise that the Transmission Defect will be
         permanent, so the survey question about taking the vehicle to the dealer for repairs, makes
         no sense, repair being impossible. Honda misreads the survey instructions. I reviewed the
         Survey description of Transmission Defect and nowhere does it say that the defect cannot be
         repaired. Rather, the description describes that the “manufacturer is currently unable to
         provide a repair . . . for all vehicles.” Then the menu choices offer various periods of time



 32
       There are three attributes with two levels, one attribute with 7 levels, and 5 levels for the price. This yields
       2x2x2x7x5 (or 280) different possibilities of combining the different levels of the attributes in the study.
 33
       Bakken, D. & Frazier, C. L. (2006). “Conjoint Analysis: Understanding Consumer Decision Making,” in
       Grover, Rajiv & Marco Vriens, eds., The Handbook of Marketing Research, Thousand Oaks: Sage Publications,
       Inc., Chapter 15.


 Stefan Boedeker Expert Report                             14
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 17 of 22 Page ID
                                  #:6986


        in the future until the vehicle is repaired. So there is no confusion or inconsistency. Honda’s
        criticism is based upon a misreading of the description of Transmission Defect.
 53.    While Honda pointed out some survey takers’ confusion as to the instructions and questions,
        the vast majority (about 96%) answered the questions without problem. Typical of any
        survey are some “outliers” that don’t understand the instructions or questions. This is also
        true in the actual world where individual consumers make seemingly irrational purchase
        decisions or don’t read all the instructions or don’t understand all product features. But here,
        the irrational “outliers” were de minimis.
 54.    Out of 500 respondents, 480 (96%) answered the question “did you have a clear
        understanding of the questions”: “Yes.” Only 20 respondents (4%) said no. Defendants’
        expert speculates that respondents with critical comments may have skewed the results but
        did not conduct any empirical analysis to test his assertion.
       4.3 Defendants’ Misrepresentation of the Use of Market Price Data
 55.    Honda complains that I did not use actual market price data in my analysis. Ironically, at the
        same time, Honda posits that no market price data for a Honda with disclosed Transmission
        Defect exists. This criticism ignores that I based my pricing questions in the survey on feature
        prices listed on Honda’s website for analogous feature packages, such as a car with a
        rearview camera or leather seats.
 56.    I performed research to create the price range in the CBC study based upon the available
        Honda feature prices online. For the price of a vehicle with the Transmission Defect, I used
        Honda’s own 2019 feature prices and raised and/or lowered them to derive the best possible
        hypothetical price. We created a price range between the lowest and highest feature package
        prices.34 While not necessarily using the exact price for any particular attribute, the price
        range of the option packages included in the survey was derived from actual feature pricing
        on Honda’s website. This method is the best possible surrogate for market prices for a
        defective Odyssey.
 57.    In a subsequent step of my analysis, I then computed demand curves for estimation of price
        differences for options with and without the Transmission Defect for each price point within
        the range defined in the conjoint study. The use of hypothetical prices within a reasonable
        price range is a feature of conjoint studies that makes them a great tool to obtain prices for
        new products and/or product attributes. My report cites supportive literature that discusses
        the widespread use of conjoint analysis relying upon feature pricing derived from estimates
        based upon available market prices for similar features.
 58.    Honda argues here that a conjoint survey cannot account for supply side data, and therefore,
        no accurate economic loss estimates can be derived. However, the conjoint study does not
        seek to calculate what the equilibrium supply and demand derived market price would be
        were the transmission defect disclosed at the time of purchase. Rather, the study estimates

 34
         Because we used a wide range – including the lowest and highest 2019 Honda feature prices – the range was
         appropriate for all class model years between 2012 and 2016.


 Stefan Boedeker Expert Report                          15
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 18 of 22 Page ID
                                  #:6987


         the price that a class member would have paid had the Transmission Defect been disclosed
         when each class member purchased their Odyssey. The “but for” (if there was no
         concealment) price assumes the supply is constant; that is, the CBC study determines what
         the price difference would be – assuming the same number of Odysseys had been sold but
         with the defect disclosed. So “supply” is held constant, and only demand is adjusted for
         disclosure of the defect.
 59.     The reason supply need not be addressed in my study is because disclosure of the defect has
         no effect on Honda’s cost structure and marginal cost to manufacture, so the supply curve
         remains constant notwithstanding the disclosure of the Transmission Defect. Only “demand”
         is affected by disclosure of the defect, and the “disclosed defect” price difference is arrived
         at by survey respondents’ choices among variously priced features (estimated based upon
         Honda’s Odyssey feature pricing listed on its website).
 60.     If the Court allowed Honda to adjust the supply side in the fully disclosed defect world to a
         level where they would have sold the defective vehicles at the price that would have covered
         Honda’s marginal cost of disclosing the defect prior to sale the transmission defect, then
         Honda would be rewarded for not having disclosed the defect and would be further
         incentivized to not disclose defects in the future.
       4.4 Defendants’ Misrepresentation of Individual-Level Analysis and
           “Irrational Results”
 61.     The methodology I have applied in this case has been accepted by courts in at least six other
         cases. Nevertheless, Defendants claim that my approach is inconsistent with academic
         practice and literature on the subject of conjoint analysis. Based on Dr. Wilcox’s rebuttal
         report, Defendants make two claims in this regard: First, the damage model when applied at
         the individual level delivers irrational results, and second, survey respondents have
         unrealistic preferences. In the following, I discuss both claims.
           4.4.1 Defendants’ Misguided Claim on Irrational Damage Estimates
 62.     Honda questions the reliability of my study claiming that individual survey results show
         individuals with absurd responses, such as a person that would agree to pay $3 million for
         the “privilege” of having the Transmission Defect and another respondent that would require
         compensation of $10 million before knowingly purchasing an Odyssey with the
         Transmission Defect. However, Honda’s claim that there were such individual survey
         responses is false. No survey respondent provided either of these grossly irrational responses.
 63.     Rather, these irrational individual results are hypothetical individual results that Sawtooth
         predicts for each of the 500 respondents, based upon each respondent’s answers, and the
         thousands of answers provided by other respondents. As I describe in my report 35 the five
         attributes used in the conjoint study (including price) result in 280 possible combinations of
         attribute levels, as for example, a package with improved fuel efficiency, heated and
         ventilated seats, blind spot warning system, and no defect at $2,500. Respondents saw 12

 35
       Boedeker Report, p. 48.


 Stefan Boedeker Expert Report                      16
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 19 of 22 Page ID
                                  #:6988


       screens with five options on each. Aggregated across all respondents, this provides 30,000
       data points. The data points for each individual respondent, however, are limited in number
       and each individual respondent has not seen many of the universe of feature configurations
       of the vehicle package (with and without the defect).
 64.   Therefore, the data available for any individual does not provide enough information to
       reliably estimate the probability of purchase for a given individual to a given attribute
       combination. Instead, the algorithm infers from the responses of all respondents what each
       individual respondent would choose. I loaded all 500 survey responses into the Sawtooth
       analysis software which produced 500 both average and individual hypothetical results.
       Sawtooth takes the 60 data points drawn from each actual respondent and extrapolates
       theoretical responses were the group of 500 to have responded with respect to the total of
       1600 possible attributes. Thus, when Honda refers to “individual” responses, it is not
       referring to the actual responses of survey takers. Rather, it is referring to Sawtooth’s
       calculation of what each individual respondent would have likely responded to questions
       about the entire universe of attribute combinations.
 65.   These individual responses are hypothetical because each participant answered only twelve
       screens with five options each (60 choices). No respondent saw all combinations. But in the
       aggregate, this survey had 500*60= 30,000 responses across study participants. There was
       no response from a survey participant that he or she would pay $3 million for a
       transmission with the Transmission Defect. This figure was computed by Dr. Wilcox by
       incorrectly applying the market simulation approach from my report to an individual survey
       participant’s estimates. The sample size of my data is way too small at the individual level
       to obtain reliable predictions for an individual study participant. For that reason, and because
       my sample size is optimal for Sawtooth to calculate average market results, I do not present
       individual level results in my report.
 66.   The “confidence interval” (margin of error) for the individual responses referred to by Dr.
       Wilcox is huge and too large to be reliable. While the Sawtooth software which I utilized
       allows for the calculations of individual part-worths which are an approximation of study
       participants’ preferences, the sample size I chose was calibrated to obtain statistically reliable
       estimates at the composite, not the individual, level.
 67.   In fact, all aggregated figures calculated by my model are statistically reliable as indicated
       by 95% confidence intervals reported (estimated to be accurate up to a 95% degree of
       certainty). The way to evaluate the “irrational results” Honda criticizes is to perform
       statistical significance tests or to calculate a confidence interval to assess the significance of
       the unusual individual Sawtooth results (e.g., $3 million) which Dr. Wilcox failed to do. In
       fact, these individual results are highly unreliable with very wide confidence intervals
       (margins of error). On the other hand, the aggregated average results I rely upon are
       statistically reliable as indicated by tight 95% confidence intervals.
 68.   Instead of performing proper statistical work, Dr. Wilcox points to a meaningless estimate
       of $3 million. If he had done what a trained statistician would have done, he would have
       found that all the examples that he cited as “bad results” are numbers that are statistically


 Stefan Boedeker Expert Report                     17
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 20 of 22 Page ID
                                  #:6989


         speaking not significantly different from zero with confidence intervals ranging from minus
         several millions to plus several millions. Dr. Wilcox also fails to mention that the vast
         majority of study participants produced normal predictions. In order to estimate predicted
         market behavior, I followed the industry standard--- indeed, recommended by Dr. Wilcox in
         his book--- and relied upon averages aggregated across all study participants, rather than
         individual responses.
 69.     Several authors argue against reliance on samples of size of one as Dr. Wilcox used here, to
         assert that my conjoint model has illogical results. For example, B. K. Orme, is the creator
         of Sawtooth, the software I used to estimate the conjoint model. He differentiates between
         the lower or individual-level model and the upper or aggregate-level model:
                      But to compute individual-level models, HB uses information from
                      many respondents to refine the utility estimates for each individual.
                      Therefore, one usually does not calculate utilities using a sample size of
                      one . . .36
                      Leading academics and practitioners recommend that if it is very
                      important to obtain proper estimates of precision (such as in litigation),
                      then one should simulate shares of preference from the upper-level
                      [average] model (one that includes useful and significant covariates).
                      The draws for shares of preference from the upper-level model
                      simulations then can be enumerated to obtain confidence intervals and
                      for statistical testing (such as for testing whether a product that contains
                      a superior feature is better than another product without that feature). 37
 70.     Drs. Allenby and Rossi, who both published extensively on conjoint analysis, add to this in
         multiple publications:
                      In conducting such analysis, it is important to keep in mind that the
                      individual-level part-worth estimates are not precisely estimated, and the
                      use of point-estimates without acknowledging the amount of uncertainty
                      will lead to over-confidence predictions of effect-sizes. This over-
                      confidence can be avoided by using all the draws […] to make
                      marketplace predictions, not just point estimates.38 Instead of focusing
                      on individual estimates and exposing the attendant problems with these
                      estimates, economic valuation forces the investigator to estimate the
                      [market-wide, average] distribution of tastes which is then used to
                      compute market demand.39


 36
       Orme, B. K. (2014). Getting Started with Conjoint Analysis: Strategies for Pricing Research (3rd ed., p. 68).
       Madison: Research Publishers.
 37
       Id., pp. 187 - 188.
 38
       Allenby, G., Rossi, P. E., Cameron, L., Verlinda, J., & Li, Y. (2017). Calculating Reasonable Royalty Damages
       Using Conjoint Analysis. AIPLA QJ, 45(25).
 39
       Allenby, G., Brazell, J., Howell, J., & Rossi, P. (2014). Economic valuation of product features. Quantitative
       Marketing and Economics, 12, 421–456.


 Stefan Boedeker Expert Report                            18
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 21 of 22 Page ID
                                  #:6990


 71.   Summarizing these authors, individual-level analyses are possible but they are likely to be
       very imprecise. Individual-level analyses without providing a confidence interval around the
       point estimate are likely to lead to over-confident predictions of the size of an effect. In his
       analysis, Dr. Wilcox provided only individual estimates but no confidence intervals to test
       accuracy as suggested by Drs. Allenby and Rossi. So we have no way to determine whether
       these individual level Sawtooth results are at all meaningful or reliable.
 72.   For example, Dr. Wilcox claims that Respondent #350 valued the defect at minus $3 million.
       When I estimated confidence intervals around the point estimates for Respondent #350, I
       found that the “individual loss” for a defect that occurs at a probability of 5% and is repaired
       after 18 months had a point estimate of $3,093,998 with a confidence interval ranging from
       minus $102,542,600 to minus $150. For Respondent #350 the confidence interval for all
       other five defects ranges from double digit negative millions to positive single digit millions.
       Hence, for those scenarios and despite the high point estimates, we cannot exclude that the
       results are not statistically different from zero. Thus, the $3 million “irrational” willingness
       to pay for the Transmission Defect pointed to by Wilcox is really just a reflection of the
       unreliable individual-level that are not relevant to determining the average market price of
       the composite survey. On the other hand, my aggregate results, with a 95% confidence level,
       are statistically reliable.
 73.   Dr. Wilcox’s approach of calculating point estimates for survey respondents on an individual
       level is akin to estimating market prices based on a sample size of one, which is incorrect,
       and therefore, never done in empirical research.
 74.   In comparison, the confidence interval around the point estimate for the entire survey
       population for the configuration for a defect that occurs at a probability of 5% and is repaired
       after 18 months ranges from $1,652 to $2,629 – by orders of magnitude greater than the
       confidence interval for respondent #350. The difference in the range of confidence intervals
       at the individual and at the aggregate level, together with the recommendations of leading
       authors in the field of conjoint analysis, demonstrates that hypothetical individual results
       here are irrelevant. Therefore, Defendants’ claim that the survey results are irrational is
       incorrect. Instead as shown above, it is the analysis at the individual level rather than the
       aggregate level, while not providing the confidence interval, (conducted by Dr. Wilcox) that
       is fundamentally flawed and therefore invalid.
         4.4.2 Defendants’ Misguided Claim of Irrational Preferences
 75.   Similarly, Honda’s allegation that 55.4% of the survey takers are indifferent to the presence
       of the Transmission Defect is based upon a distortion. For the hypothetical individual
       Sawtooth responses Honda refers to, each has preference for Class Vehicle with or without
       the Transmission Defect, each response carrying a wide margin of error. Honda considered
       any hypothetical respondent whose preference range included zero (i.e. was estimated to
       either prefer or not prefer the Transmission Defect) as having zero preference. But, as
       discussed above, this 55.4% average is based upon the choices of hypothetical survey takers,
       whose choices are subject to a wide range of error, making these results highly unreliable.



 Stefan Boedeker Expert Report                    19
Case 8:17-cv-01079-JGB-DFM Document 178-1 Filed 07/15/19 Page 22 of 22 Page ID
                                  #:6991


         On the other hand, computing average results for the much larger sample size of 500
         respondents – as I did -- decreases the margin of error which yields reliable results.
 76.     Dr. Wilcox uses the dataset without price constraints (i.e., blocking irrational results, such as
         a preference for paying more money) available in Sawtooth, which enabled him to make his
         claims about irrational preferences and illogical economic loss computations. I, in contrast,
         applied to the survey results a “price monotonicity constraint.” “Price monotonicity
         constraint” blocks irrational responses where a respondent “prefers” higher prices. Thus,
         only rational responses were actually included in my survey’s work.
 77.     To ensure the validity of my survey and analysis, I calculated 95% confidence intervals. The
         use of 95% confidence intervals and price monotonicity constraint have been accepted by
         Courts as a valid method to protect against irrational results. For example, in Apple v.
         Samsung, No. 12-CV-00630-LHK (N.D. Cal. Jul. 18, 2012), the court dismissed the
         defendants’ claim that plaintiff’s expert’s conjoint survey contains irrational results because
         the expert utilized a price monotonicity constraint in Sawtooth software and used a 95%
         confidence interval to protect against irrational result. Had Dr. Wilcox used the same
         approach I used, he would not have found any irrational results to criticize. This is just
         another example of Dr. Wilcox’s confusing statistical principles or performing calculations
         that I neither endorsed nor applied. In summary, Honda’s and Dr. Wilcox’s criticism of
         allegedly illogical choices and irrational preferences of study participants are unfounded
         because they draw conclusions based on consumer samples of a size of one which are
         inappropriate for predicting market prices; in contrast, my survey sample of 500 is a proper
         sample size for this analysis to predict market prices. As I have discussed in my report, the
         economic losses suffered by the members of the class must be properly evaluated at the
         aggregate level to measure price differences rather than focusing on individual willingness
         to pay.40


 Dated: July 15, 2019


                                          Stefan Boedeker, declaring under penalties of perjury that
                                          the foregoing is true and correct.

                                          _____________________________
                                          Stefan Boedeker




 40
       Boedeker Report, Chapter 2.


 Stefan Boedeker Expert Report                       20
